Citation Nr: 1816734	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, claimed as spondylolysis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee injury.

4.  Entitlement to service connection for a left eye disability, to include left retinal detachment.

5.  Entitlement to service connection for a low back disability, to include lumbar spondylolysis.

6.  Entitlement to an effective date earlier than May 5, 2011 for the award of service connection for right shoulder degenerative joint disease.

7.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Jennifer Scherf-Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012, November 2012, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a Board videoconference hearing in June 2017.  A transcript of the hearing has been associated with the claims file.

The Board observes that in the November 2012 rating decision, the RO denied service connection for bilateral vision impairment, to include detached retinal residuals of the left eye.  Thereafter, in September 2013, the Veteran filed a claim for compensation pursuant to 38 U.S.C. § 1151 for a left eye disability.  See Third Party Correspondence, received 09/23/2013.  A rating decision regarding the appellants § 1151 for a left eye disability was not issued.  However, the issue was addressed in the June 2014 Statement of the Case and combined with the appellant's claim of service connection of an eye disability.  The Veteran filed a timely substantive appeal.  Thus, the Board finds that the § 1151 claim is properly before the Board.  The Board, however, has separated the issues of entitlement to service connection for an eye disability and entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left eye disability for clarification purposes.

The issues of entitlement to service connection for a right knee disability, a left eye disability, and a low back disability and entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO denied service connection for a low back disability.  Although the Veteran was notified of the decision and his appellate rights in a June 1980 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final May 1980 rating decision denying service connection for a low back disability includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  

3.  Resolving all doubt in favor of the Veteran, his tinnitus is due to noise exposure during active service.

4.  The Veteran's petition to reopen the previously denied final claim of service connection for a right shoulder disability was received by VA on May 5, 2011.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision denying the claim of service connection for a low back disability is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for an effective date earlier than May 5, 2011 for the award of service connection for right shoulder degenerative joint disease have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen the Claim of Service Connection for a Low Back Disability

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background 

The Veteran's claim of service connection for a low back disability was initially denied in a May 1980 rating decision because although the Veteran had been diagnosed with spondylolysis, it was determined that the diagnosed condition was a constitutional or developmental abnormality and not a disability under the law.

The Veteran was notified of the decision and his appellate rights in a June 1980 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  The Board observes that in June 1980, the Veteran provided an additional medical record in support of his claim.  However, such record only confirmed the diagnosis of spondylolysis; therefore, it is not new and material.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Thus, the RO's May 1980 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

The Veteran now seeks to reopen the previously denied claim of service connection for a low back disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the May 1980 rating decision included service treatment records noting complaints of and treatment for back pain, post-service medical records noting complaints of back pain and a diagnosis of spondylolysis.  Also of record was a lay statement from the Veteran noting the onset of back pain in 1975.

The additional evidence received since the final May 1980 rating decision includes additional lay statements from the Veteran regarding the cause of his low back disability, to include an in-service motor vehicle accident and sports injury.  In a statement received in November 2015, the appellant asserted that his back disability was aggravated by active service.  VA medical records demonstrating continued treatment for low back pain have been associated with the claims file.  Private treatment records have also been obtained, to include a May 2016 record in which the physician opined that it was impossible to determine if the Veteran's back trauma was congenital or related to trauma.  The Veteran also provided medical articles in support of his claim.  The reports and accompanying medical opinions of July 2011 and August 2015 VA examinations have also been obtained.  Notably, in the August 2015 VA examination report, the examiner opined that the evidence indicates that the diagnosed spondylolisthesis could be genetic, congenital and/or due to overuse causes.  Lastly, a transcript of the June 2017 Board hearing has been associated with the claims file.

Analysis

The Board has carefully considered the record, with particular attention to the additional evidence received since the final May 1980 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for low back disability.  In this regard, the previous claim was denied because the diagnosed back condition was determined to be a constitutional or developmental abnormality and not a disability under the law.  As detailed herein, the evidence subsequent to the May 1980 rating decision includes lay statements from the Veteran indicating that the low back disability was aggravated by military service.  Further, the additional clinical evidence indicates that the diagnosed spondylolisthesis could be genetic/congenital and/or due to overuse causes.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the Veteran's low back disability is related to active service.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability disorder is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Entitlement to Service Connection for Tinnitus 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss or tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for tinnitus is warranted.  Specifically, he contends that the condition is due to acoustic trauma in service from having to qualify with weapons without protection.  

Available service treatment records are negative for treatment for or complaints of tinnitus during active duty.  Notably, in the January 1978 military separation examination, clinical evaluation of the ears was normal and no pertinent abnormalities or symptoms were identified.  In the accompanying repot of medical history, the appellant reported ear, nose, and throat trouble, however, there was no elaboration on the reported data by the examining physician.

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that his military occupation specialty was a correctional specialist.  It was noted that the related civilian occupation was policeman.

The Veteran underwent a VA examination in July 2011 at which time tinnitus was assessed.  The Veteran stated that military noise exposure consisted of weapons qualifications two times per year.  H noted that he initially used cigarette butts in his ears and later used earplugs.  The Veteran reported that the onset of tinnitus was shortly before separating from the military in November 1977 while on the gun range.  The examiner opined that the etiology of the Veteran's tinnitus cannot be determined on the basis of available information without resorting to speculation.

During the June 2017 Board videoconference hearing, the Veteran testified that his tinnitus has been present since service and has worsened since that time.  

Analysis

After a review of the evidence, the Board finds that service connection is warranted for tinnitus.

First, the evidence shows a diagnosis of tinnitus.  Next, the evidence shows in-service noise exposure.  As detailed above, the Veteran has reported noise from shotguns during military service.  The Board finds his statements regarding noise exposure credible.  Accordingly, in-service noise exposure is established.  

Having established a current disability and in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to the in-service exposure.

In the instant case, the Board notes that the July 2011 VA examiner indicated that he could not determine the etiology of the Veteran's tinnitus without resorting to speculation.  However, the examiner did not indicate why providing such opinion would be speculative.  Under these circumstances, the Board concludes that the July 2011 VA medical opinion is of no probative value.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board observes that service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Veteran is inarguably competent to report that he has tinnitus and to relay a date of onset for that condition.  Indeed, during the VA examination referenced above, the Veteran reported that the condition began during active service.  Further, he indicated that it has continued since that time.  Similar testimony was provided during the Board videoconference hearing.  The Board finds the Veteran's statements regarding the onset of tinnitus and continuity of symptoms are credible.  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the Board finds that tinnitus had its inception during active service and has continued to the present day.  Thus, service connection is warranted for tinnitus.  38 U.S.C. § 5107(b).

Entitlement to an Earlier Effective Date for the Award of Service Connection for a Right Shoulder Disability

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply and are cited below. 

A specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that an effective date prior to May 5, 2011 is warranted for the award of service connection for his right shoulder disability.  He contends that effective date should be March 3, 1986; the date his original claim of service connection for a right shoulder separation was received by VA.  In support of this contention, the appellant argues that the evidence to support the claim of service connection was available at the time of his 1986 claim, but was ignored by the RO.  

In this case, the Veteran's original claim of service connection for a right shoulder dislocation was, indeed, received in March 1986.  That claim was denied in an April 1986 rating decision on the basis that a right shoulder separation was not shown in service and, although the Veteran reported a history of a right shoulder separation in service, the post-service clinical evidence showed no evidence of a right shoulder separation.  

The Veteran was notified of the RO's decision and his procedural and appellate rights in a May 1986 letter.  The letter also contained an explanation for the RO's denial of a permanent and total rating for pension purposes.  Specifically, the letter stated that the evidence did not establish that the appellant's disabilities were severe enough to prevent substantially gainful employment.  It instructed the Veteran that if his disabilities increased in severity so that they prevented him from engaging in substantially gainful employment, he should submit medical evidence and a completed VA Form 21-527.  He did not appeal the RO's determination.  

Thereafter, in May 1986, the Veteran submitted a service treatment record noting treatment for right shoulder pain.  

On May 5, 2011, the Veteran submitted a claim of service connection for a right shoulder disability.  His claim of service connection was granted in an October 2012 rating decision, which also assigned an effective date of May 5, 2011.  The record contains no earlier statements or documents that could be construed as an informal claim and the Veteran has pointed to no such statements or documents.  

In a June 2014 Notice of Disagreement, the appellant noted that he had provided a copy of a service treatment record noting treatment for right shoulder pain.  He asserted the treatment record had either not been associated with the claims file at the time of his original claim or had been overlooked.  Additionally, he argued that the 1986 rating letter was not well written and he did not understand the full evidence received or information used to decide his claim.  

During the June 2017 Board hearing, the Veteran testified that he did not appeal the denial of the claim in the April 1986 rating decision because he did not get appropriate notice of the denial and did not know how to appeal.  He noted that the denial letter stated that he could not be found disabled because he was not 100 percent disabled.  He contended that the manner in which the notification letter was worded led him to believe that he could only appeal if he was claiming a hundred percent due to his shoulder.  He argued that the notice regarding the appeal was inadequate.  Further, had he understood the reason for the denial of the claim, he would have appealed.  

Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to May 5, 2011, for the award of service connection for the Veteran's right shoulder disability is not legally warranted.  

As detailed herein, the Veteran's claim of service connection for a right shoulder separation was initially denied in an April 1986 rating decision.  There is no indication that the Veteran appealed the April 1986 rating decision and he has not contended otherwise.  In addition, no new and material evidence was received within a year of notification of that decision.  Absent a showing of clear and unmistakable error, which has neither been shown nor specifically alleged, the rating decision denying the claim is final.  The Veteran's petition to reopen the claim was received on May 5, 2011.  Neither the Veteran, nor his attorney, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for a right shoulder disability prior to May 5, 2011.  

The Board acknowledges the Veteran's argument that he did not appeal the April 1986 because the May 1986 notification letter was inadequate.  As he did not understand the letter, he was unaware that he could appeal the claim.  However, the Board notes that the notification letter clearly advised him that his claim of service connection for a shoulder separation had been denied.  Moreover, the letter was accompanied by a Notice of Procedural and Appellate Rights which included an explanation of the Veteran's appellate rights.  

The Board has carefully considered the Veteran's contentions to the effect that he did not appeal the April 1986 adverse decision because he did not understand the May 1986 notification letter, but finds that this cannot serve as a basis for awarding the benefit sought.  The United States Supreme Court has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations, and those regulations are binding regardless of actual knowledge or the hardship resulting from innocent ignorance.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947).  Here, the Veteran's misunderstanding of his opportunity to appeal does not change the law or the finality of the April 1986 rating decision.  Id. at 385.

The Board also acknowledges the Veteran's statement that he submitted medical evidence regarding treatment for his right shoulder during military service that was not considered or of record at the time of the April 1986 rating decision.  However, the evidence provided by the appellant was indeed of record at the time of the April 1986 rating decision and was thus presumed to have been considered by the RO.  Gonzalez v. West, 218 F.3d 1378 (Fed.Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of a decision must be presumed to have been reviewed by VA; no further proof of such review is needed).  The United States Court of Appeals for the Federal Circuit specifically rejected the view that VA is required to include an explanation of the impact or the lack thereof of every piece of evidence in the record.  Thus, his contentions cannot provide the basis for an earlier effective date.  

In sum, the record does not indicate that the Veteran submitted a petition to reopen the claim of service connection for a right shoulder disability subsequent to the final April 1986 rating decision and prior to May 5, 2011, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Moreover, there was no new and material evidence submitted within a year of the issuance of the April 1986 rating decision, as the service treatment record submitted by the Veteran in May 1986 was duplicative or cumulative of evidence already of record.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no legal basis upon which to award an effective date earlier than May 5, 2011.  Thus, the appeal for an earlier effective for the grant of service connection for a right shoulder disability must be denied. 


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date earlier than May 5, 2011 for the award of service connection for right shoulder degenerative joint disease is denied.


REMAND

Right Knee Disability

The Board notes that additional VA medical records regarding the Veteran's right knee condition, to include additional x-ray reports, have been associated with the claims file since the most recent Supplemental Statement of the Case dated in April 2014.  The Board observes that in the April 2014 Supplemental Statement of the Case, it was noted that medical records through March 2017 were reviewed.  However, medical records dated from April 2017 to June 2017 were subsequently added to the claims file noting treatment for the appellant's right knee.  The Veteran and his attorney have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review.

Additionally, in testimony provided during the Board hearing, the Veteran stated that a copy of entries from his wife's diary dated in 1974 were provided.  He reported that the entries described his in-service knee injury.  He asserted that the diary entries had been associated with the claims file.  However, a review of the claims file is negative for a finding of the noted documents.  On remand, the diary entries should be obtained and associated with the claims file.  

Compensation pursuant to 38 U.S.C. § 1151 for a Left Eye Disability

As detailed herein, the Veteran's claim for compensation pursuant to 38 U.S.C. § 1151 for a left eye disability was addressed in the June 2014 Statement of the Case in connection with the appellant's claim of service connection for an eye disability.  Subsequently, additional VA medical records were added to the claims, which included treatment for the Veteran's left eye disability.  Although a Supplemental Statement of the Case was issued in April 2017, which readjudicated the appellant's claim of service connection for an eye disability, the issue regarding his claim of compensation pursuant to 38 U.S.C. § 1151 for a left eye disability was not addressed.  The Veteran and his attorney have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review.

Back Disability

The Veteran asserts that service connection is warranted for a low back disability.  He contends that the condition is due to an in-service motor vehicle accident or sports injury.

Service treatment records note complaints of and treatment for back pain during active service.  

The Veteran was provided a VA examination in July 2011 at which time degenerative disc disease of the lumbar spine was assessed.  The examiner opined that the Veteran's low back disability was less likely than not caused by or a result of low back pain in service.  In so finding, the examiner noted that the Veteran's low back condition was congenital.  The examiner noted that at the time of the initial work-up, documentation indicated that the Veteran had reported "recurrent sharp back pain off and on since the age of 14."  

An additional VA examination was provided in August 2015.  Noted diagnoses of the lumbar spine included grade 2 spondylolisthesis at L4-L5, degenerative disc disease, and bilateral L4 spondylolysis with spondylosis at T11-T12, and degenerative joint disease.  Following evaluation of the Veteran, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner determined that there is insufficient evidence and/or lack of documentation in the medical records by clinicians or specialists to support the Veteran's claim.  He opined that the evidence in the medical record does not show any event, disease, or injury while active in the military service.  Furthermore, there is no evidence of a disability which began while in active military service or was caused by some event or experience while in the military.  

The examiner noted that spondylosis is a condition which involves spinal degeneration with or without pain.  This condition can occur in anyone at any time.  Therefore, it is difficult to know if this condition is actually the source of the Veteran's pain in February 1974 and/or January 1975.  He noted that the condition could have unknowingly been present in the Veteran from earlier years and been asymptomatic.  Additionally, according to the American Academy of Orthopedic Surgeons (AAOS), spondylolysis can be multifactorial in origin both genetic/congenital and or overuse causes.  The examiner opined that given such facts, it is difficult to determine if the Veteran possessed this condition from birth or acquired it.  

The Board finds that the July 2011 and August 2015 VA examinations are insufficient to determine the Veteran's claim of service connection for a low back disability.  

As detailed, the Veteran has been found to be a congenital defect.  Congenital or developmental diseases, but not defects, may be service connected.  Quinn v. Shinseki, 22 Vet.App. 390,394(2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

The evidence of record does not include an opinion regarding aggravation of the congenital low back disability during military service.  In light of the foregoing, and in order to have a more complete record to adjudicate the appellant's claim, the Board finds that a medical opinion should be obtained on remand.  

Service connection for left eye disability

The Veteran asserts that service connection is warranted for a left eye disability.  Specifically, he reported that in December 1975, he suffered an eye injury, which has resulted in his current left eye retinal detachment.

Service treatment records note complaints of and treatment for the eyes.  In April 1972, the Veteran reported to the emergency room with spots in the front of his eyes.  He was assessed with blurred vision.  On examination, his vision was within normal limits.  In November 1974, the Veteran presented for treatment for blurred vision.  Diplopia was suspected.  It was noted that the Veteran had a history of refractive error.  In December 1975 the Veteran was seen by the optometry clinic.  At that time, he reported that he felt his left eye move and that he saw doubles.  There was no pertinet medical history noted.  Testing was within normal limits.  

The Veteran was provided a VA examination in October 2012 at which time he complained of blurred vision and double vision of the left eye.  It was noted that the Veteran had a history of a retinal detachment in the left eye which resulted in an epiretinal membrane that had decreased his vision.  The examiner opined that the Veteran's retinal detachment and any residuals with the left eye are not caused by the double vision noted during military service.  He noted that double vision does not cause retinal detachment.  Additionally, the appellant's retinal detachment residuals are less likely than not caused by or a result of any trauma while in service.  The examiner noted that the Veteran's cataracts are age related and his refractive error, astigmatism, and presbyopia are due to the normal development in the eye.  Also, the floaters in posterior vitreous detachment are usually related to aging in the eyes.  The examiner reported that the claims file was not reviewed.  

An additional VA examination was provided in August 2015.  Retinal detachment, cataracts, pinguecula, posterior vitreous detachment, and arcus senilis were diagnosed.  The Veteran reported being hit in the eye while working as a police officer in the military in 1975, which he stated started the retinal detachment in the left eye.  He also reported that during a routine eye examination, the doctor noted vitreous detachment and lattice degeneration in 2010.  It was noted that the retinal detachment occurred in 2010 and cataracts in 2004.  Following evaluation of the appellant, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran had double vision that occurred in November 1971 and November 1974.  She opined that this has no effect on the conditions affected the left eye.  In December 1975, the appellant was hit in the left eye resulting in spots and a black eye.  She noted that as a result of the injury, there is a possibility that a crack in the retinal allowed the vitreal fluids, as the vitreous liquefies, to seep into the layers of the retina, which might lead the retinal detachment.  The examiner noted that she did not review the December 1975 service treatment record for the left eye injury. 

An addendum opinion was provided in January 2017.  The examiner indicated that the statement about the crack in the retina was simply a possible explanation on the pathophysiology of the mechanism causing the detachment.  The cause of the retina detachment was unrelated to the complaints of double vision that occurred in November 1971 and November 1974.  She noted that the causes for the retinal detachment condition included age, myopia, and lattice degeneration.  She noted that the Veteran had all three.

In testimony provided during the Board hearing, the Veteran asserted that VA medical opinions are inadequate as the examiners did not review the December 1975 medical record regarding the left eye injury.

The Board finds that an addendum opinion is needed prior to adjudicating the claim.  In this regard, the Veteran has, in part, attributed his left eye disability to an in-service event in December 1975.  While treatment for an actual injury is not noted, service treatment records indeed show that the Veteran sought treatment specifically for left eye symptoms in December 1975.  However, such record was not reviewed by either VA examiner.  

In light of the foregoing, an addendum opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With the necessary assistance from the Veteran and his attorney, obtain and associate with the claims file the 1974 diary entries from the Veteran's wife regarding the Veteran's in-service knee injury.

2.  The AOJ should obtain an opinion from a physician with expertise in orthopedics regarding the nature and etiology of the Veteran's low back disability.  The physician must be provided with access to the Veteran's electronic VA claims file for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the physician.  

The physician should identify all low back disabilities diagnosed since May 2011, to include grade 2 spondylolisthesis at L4-L5, degenerative disc disease, bilateral L4 spondylolysis with spondylosis at T11-T12, and degenerative joint disease.  After reviewing the record, he or she should provide opinions for the following:

(a) Is any diagnosed low back disability a congenital defect or disease? 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.

(b) For any diagnosed low back disability that is a congenital defect, is it at least as likely as not (i.e., a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability?

(c) For any diagnosed low back disability that is a congenital disease, is it clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting neck or back disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.

(d) For any low back disability that is not a congenital defect or disease, is it at least as likely as not (i.e., a 50 percent or greater probability) that the low back disability was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the service treatment records noting treatment for back pain during active military service.  Additionally, the Veteran's report of the onset and continuity of symptoms related to the diagnosed disabilities must be considered.  

3.  The AOJ should obtain an opinion from a physician with expertise in ophthalmology regarding the nature and etiology of the Veteran's eye disability.  The physician must be provided with access to the Veteran's electronic VA claims file for purposes of providing the requested opinion.  An additional VA examination may be provided if deemed necessary by the physician.  

The physician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left eye disability was incurred in service or is otherwise causally related to his active service or any incident therein, to include a December 1975 eye injury?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must discuss the December 1975 service treatment record noting treatment left eye symptoms during active military service.  The examiner must also consider the articles provided by the Veteran regarding the left eye condition and his testimony regarding an in-service eye injury.

4.  The AOJ should then readjudicate the issues on appeal.  If the benefits on appeal remain denied, the AOJ should issue a supplemental statement of the case to the Veteran and his attorney.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


